[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: APPLICATION FOR PREJUDGMENT REMEDY
Hugh W. Levey and S. I. Video Management, Co., Inc. guaranteed the note which was part of the initial S. I. Transaction. The evidence shows that plaintiff did not discharge the guarantors from liability in connection with the initial note. The amount due is $1,013,926.00.
James B. Harvie III and Hugh W. Levey guaranteed the note which was part of the CEO Transaction. The evidence shows that the defendants impliedly authorized plaintiff to complete the instrument with respect to the commencement and maturity dates. This obligation was guaranteed by James B. Harvie III and Hugh W. Levey. The amount due on this obligation is $915,678.21.
The plaintiff has established probable cause to attach the property of Hugh W. Levey to the value of $2,000,000.00. The plaintiff has established probable cause to attach the property of James B. Harvie, III to the value of $1,000,000.00.
The following facts are significant with respect to the fraudulent conveyance claim: the short time span between the conveyance and the default on the guarantees; Mr. Levey's retention as trustee of legal title and control of the property; Mr. Levey's use and enjoyment of the property; the consideration recited in the deed, i.e. $10.00. The plaintiff has established probable cause to attach the property of the trust to the value of $2,000,000.00.
Prejudgment remedies of attachment shall issue in accordance with the proposed amended order for prejudgment remedy.
THIM, JUDGE